Citation Nr: 0502558	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-13 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1945.  He died in October 2001.  The appellant is 
the deceased veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.


REMAND

The appellant argues that entitlement to service connection 
for the cause of the veteran's death, and Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318, has been established.

The veteran's certificate of death indicates that he died on 
October [redacted], 2001, at the age of 77, at the West Florida 
Hospital.  The immediate cause of death is listed as 
"ventricular fibrillation (cardiac respiratory arrest)," 
due to (or as a consequence of) anteroseptal wall myocardial 
infarction, due to (or as a consequence of) coronary artery 
disease.  The probable manner of death is listed as 
"natural."  

At the time of his death, the veteran had been granted 
service connection for varicose veins, left lower extremity, 
post-thromobphlebitis and recurrent ulcers,  evaluated as 40 
percent disabling; residuals, gunshot wound (GSW), left leg, 
with fracture of left tibia and damage to muscle group (MG) 
XII, limitation of motion of left ankle, evaluated as 30 
percent disabling; traumatic arthritis, left knee with 
limitation of motion, evaluated as 10 percent disabling;  
lumbosacral strain evaluated as 10 percent disabling; and 
traumatic arthritis, left hip, evaluated as 10 percent 
disabling.  In addition, a total rating due to 
unemployability caused by service-connected disability (TDIU) 
had been in effect since November 20, 1993.  

The Board has determined that a remand is required.  The West 
Florida Hospital medical records indicate that in October 
2000, the veteran received a pacemaker for sick sinus 
syndrome and chronic atrial fibrillation.  In addition, the 
claims files include a letter from Jose A. Guitian, M.D., 
dated in September 2002, (discussed infra), in which Dr. 
Guitian stated that the veteran was a patient of his.  

The claims files currently include records from the West 
Florida Hospital, dated in October 2001.  However, the claims 
files do not currently include any records of treatment 
involving the installation of the veteran's pacemaker in 
October 2000.  In fact, apart from the October 2001 West 
Florida Hospital reports, the claims files do not contain any 
reports showing treatment for heart or cardiopulmonary 
symptoms, either from Dr. Guitian or any other health care 
provider.  It therefore appears that medical treatment 
reports exist which have not been associated with the claims 
files, and which are relevant to the claim.  On remand, the 
RO should contact the appellant and request that she identify 
all health care providers who treated the veteran for heart 
or cardiopulmonary symptoms.  After securing any necessary 
authorizations, an attempt to obtain these records should be 
made.  

The West Florida Hospital reports indicate the following: the 
veteran was taking Coumadin (blood thinner) for control of 
his service-connected varicose veins, left lower extremity, 
post-thromobphlebitis and recurrent ulcers; the veteran was 
admitted to the hospital on October 14, 2001, after he began 
noticing chest pain at about "1700" (i.e., 5 p.m.); a 
cardiac catheterization was performed the next day (October 
15th), at which time there was an unsuccessful attempt at a 
percutaneous transluminal coronary angioplasty of a 100% 
occluded left anterior descending artery; a coronary artery 
bypass graft (CABG) was not performed because the veteran's 
anterior apical wall had infracted secondary to occlusion of 
the left anterior descending coronary artery; the veteran was 
discharged on October 18, 2001; on October [redacted], 2001, the 
veteran had a syncopal episode; he expired en route to the 
hospital that same day.  

A September 2002 opinion from Dr. Guitian shows that he 
states, in part, "If [the veteran] had not been chronically 
on Coumadin for his thrombophlebitis and if the, cardiac 
catheterization could have been performed on the day of his 
presentation, it is as likely as not he may have had a 
different outcome."  

An opinion from a VA physician's assistant, dated in December 
2002, shows that it was stated that the veteran's use of 
"Coumadin would not have had anything to do with this 
veteran's demise and would not have changed any other 
procedures that were done."  The opinion indicates that the 
P.A. had reviewed the case with another physician, however, 
the physician's name does not appear on the report.  

The Board finds that a remand is required in order to obtain 
an etiological opinion.  Not only do there appear to be 
missing and relevant treatment reports, but neither Dr. 
Guitian's opinion, nor the VA physician assistant's opinion, 
are well explained.  In addition, Dr. Guitian's opinion is 
not shown to have been based on a review of the veteran's C-
file.  On remand, after all relevant medical treatment 
reports have been obtained, the claims should be referred to 
a cardiologist for an etiological opinion.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for the veteran's heart or 
pulmonary symptoms which are not 
currently associated with the claims 
files.  After securing any necessary 
releases, the RO should obtain these 
records.

2.  Thereafter, the RO should arrange for 
the claims folder and a copy of this 
REMAND to be reviewed by a cardiologist.  
The cardiologist is requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e., a probability of 
50 percent or greater) that the veteran's 
cause of death was related to a service-
connected condition, to include the use 
of Coumadin to control the symptoms from 
the veteran's service-connected varicose 
veins, left lower extremity, post-
thromobphlebitis and recurrent ulcers.  
Detailed reasons and bases for all 
opinions reached should be legibly 
recorded.  

3.  The RO should then review the 
expanded record and determine whether 
entitlement to service connection for the 
cause of the veteran's death, and 
entitlement to dependency and indemnity 
compensation (DIC) pursuant to the 
provisions of 38 U.S.C. A. § 1318, have 
been established  If either of the 
decisions remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case.  After affording a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



